Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 1 of 16 PageID #: 614



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 DENG GAO,

                         Plaintiff,                 MEMORANDUM & ORDER
                                                    19-CV-2447(EK)(LB)
                 -against-

 CHAD F. WOLF, MARK KOUMANS, AND
 THOMAS M. CIOPPA,

                         Defendants.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

             Plaintiff Deng Gao brings this action under the

Administrative Procedure Act against various federal officials. 1

He challenges the U.S. Citizenship and Immigration Services

(USCIS)’s denial of his I-485 application for an adjustment of

status to become a lawful permanent resident.           Plaintiff seeks

an order overturning this decision and compelling Defendants to

grant the adjustment.      Defendants move to dismiss for lack of

subject-matter jurisdiction under Rule 12(b)(1).           Alternatively,

they seek dismissal for failure to state a claim on which relief

can be granted under Rule 12(b)(6), or for summary judgment

under Rule 56.     As explained below, Defendants’ motion to




      1
       The named defendants are the Acting Secretary of the Department
of Homeland Security, the Acting Director of U.S. Citizenship and
Immigration Services (USCIS), and the Acting District Director of the
USCIS New York District Office.

                                       1
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 2 of 16 PageID #: 615



dismiss under Rule 12(b)(1) is granted.          Accordingly, the Court

does not reach their motions under Rules 12(b)(6) and 56.

Finally, Plaintiff’s request to transfer the action to the

Second Circuit Court of Appeals is denied because this action

was not timely filed.

                               I.    Background

            Plaintiff arrived at John F. Kennedy International

Airport from China without valid entry documents on March 4,

1996.    The next day, he was issued a Form I-122 directing him to

appear before an Immigration Judge.         Thereafter, Plaintiff

applied for asylum, claiming fear of persecution in China.             The

Immigration Judge denied his asylum application and issued an

order of removal.     On March 16, 1998, the Board of Immigration

Appeals (BIA) dismissed his appeal, making the removal order

final.    Plaintiff moved to reopen his removal proceedings on

October 14, 2008, but BIA denied the motion as untimely.

            Despite the removal order, Plaintiff remained in the

United States.     In 2001, he married an American citizen.          They

have two citizen children together, born in 2001 and 2003.

            On July 1, 2016, Plaintiff’s wife filed a Form I-130

“Petition for an Alien Relative” to secure Plaintiff’s

eligibility for permanent-resident status.          That same day,

Plaintiff filed the application at issue here: a Form I-485

application for an adjustment of status to permanent resident.

                                      2
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 3 of 16 PageID #: 616



In connection with this application, immigration officials

interviewed Plaintiff on April 25, 2017 and September 28, 2017.

Thereafter, Plaintiff heard nothing for nearly two years despite

several requests for updates.

            On April 26, 2019, Plaintiff, proceeding pro se,

commenced this action, seeking a writ of mandamus to compel the

USCIS to adjudicate his application.         Weeks later, on June 5,

2019, USCIS issued a decision denying Plaintiff’s I-485

application.    Compl. Ex A, ECF No. 26 (June 2019 Decision).

USCIS invoked two grounds for denial — one statutory, the other

discretionary.     First, USCIS found that Plaintiff had “not

satisfied the inspected and admitted or paroled requirement for

adjustment of status under INA section 245(a).”           Id. at 2.    It

appears this finding was predicated on Plaintiff’s inability to

locate the I-94 form he received at JFK, which would have showed

he was paroled upon entry.       See Defendants’ Motion Brief at 4,

ECF No. 30.    Second, USCIS denied Plaintiff’s application as a

matter of discretion.      In this part of the decision, USCIS

identified several adverse factors, including that Plaintiff

“blatantly disregarded [his] outstanding removal order,”

admittedly worked in the country without authorization, and

failed to identify all sources of his income or prove he paid

all taxes due in the years leading up to the decision.            June

2019 Decision at 2-3.      Defendants also acknowledged certain

                                      3
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 4 of 16 PageID #: 617



factors favoring adjustment — specifically, Plaintiff’s family

ties — but accorded them “less weight” because they “were all

acquired” while Plaintiff “was subject to a final order of

removal.”    Id. at 3.

            After receiving this decision, Plaintiff directed

USCIS to a document in its possession that indicated he was

inspected and paroled.      See Compl. Ex. B.      Specifically,

Plaintiff identified an “I-485 Adjudication Processing

Worksheet” from his September 28, 2017 interview.            See id.

Ex. C.    This document, written by the interviewing officer,

contained information that led USCIS to records showing

Plaintiff was inspected and paroled; it also contained a

handwritten notation, apparently by the interviewing officer,

stating that Plaintiff’s I-485 application “can be approved.”

Id. at 2.

            In response to this discovery, USCIS withdrew its

decision and issued another decision on July 10, 2019.            See

Administrative Record at 1-3, ECF No. 20-1 (July 2019 Decision).

The new decision was nearly identical to the previous one,

except that it removed reference to the statutory basis for

decision (inspection and parole).         Id.   This decision denied

Plaintiff’s application solely as a matter of discretion.              Id.

at 1-2.



                                      4
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 5 of 16 PageID #: 618



             On July 24, 2019, Judge Kiyo Matsumoto granted

Plaintiff leave to amend his complaint so that he could “bring

alternative claims challenging USCIS’s decision.”            Minute Entry

dated July 24, 2019.      Plaintiff’s current counsel, John Rosario,

Esq., entered an appearance on February 5, 2020, ECF No. 23, and

the Court terminated prior counsel, ECF No. 25.           On March 9,

2020, Mr. Rosario filed this complaint, which seeks an order

“set[ting] aside the Decision which denied Plaintiff’s I-485

application and to compel the issuance of a new one granting

plaintiff’s adjustment.”       Compl. at 10.     The case was

transferred to the undersigned on February 11, 2020.

                                II.   Analysis

   A.        Applications for Adjustment of Status

             The statute governing Plaintiff’s adjustment-of-status

application is 8 U.S.C. § 1255(a).         That section provides:

        [T]he status of an alien who was inspected and admitted or
        paroled into the United States . . . may be adjusted by the
        Attorney General, in his discretion and under such
        regulations as he may prescribe, to that of an alien
        lawfully admitted for permanent residence if (1) the alien
        makes an application for such adjustment, (2) the alien is
        eligible to receive an immigrant visa and is admissible to
        the United States for permanent residence, and (3) an
        immigrant visa is immediately available to him at the time
        his application is filed.

8 U.S.C. § 1255(a).

             Under this provision, “[o]btaining . . . adjustment of

status . . . is a two-step process.         First, an alien must prove


                                      5
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 6 of 16 PageID #: 619



eligibility by showing that he meets the statutory eligibility

requirements.     Second, assuming an alien satisfies the statutory

requirements, the Attorney General in his discretion decides

whether to grant or deny relief.”         Rodrigues v. Gonzales, 451

F.3d 60, 62 (2d Cir. 2006) (internal citations omitted).

   B.       The Administrative Procedure Act

            Plaintiff claims USCIS erred in finding him ineligible

at step one and misapplied its discretion at step two.            He

brings these claims under the Administrative Procedure Act.

“[T]he ‘right of action’ in such cases is expressly created by

the [APA], which states that ‘final agency action for which

there is no other adequate remedy in a court [is] subject to

judicial review,’ 8 U.S.C. § 704, at the behest of ‘[a] person .

. . adversely affected or aggrieved by agency action, 8 U.S.C.

§ 702.”    Japan Whaling Ass’n v. Am. Cetacean Soc’y, 478 U.S.

221, 229 n.4 (1986).

            These provisions, Sections 702 and 704, coexist with

Section 706 of the APA, which authorizes courts to set aside

agency action that is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.”            5 U.S.C.

§ 706(2)(A).    To prevail, Plaintiff must show that the agency

“relied on factors which Congress has not intended it to

consider, entirely failed to consider an important aspect of the

problem, offered an explanation for its decision that runs

                                      6
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 7 of 16 PageID #: 620



counter to the evidence before the agency, or is so implausible

that it could not be ascribed to a difference in view or the

product of agency expertise.”        Karpova v. Snow, 497 F.3d 262,

267-68 (2d Cir. 2007) (quoting Motor Vehicle Mfrs. Ass’n of

U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983)).

            Although the complaint asserts two claims under the

APA, they both raise the same argument.          Plaintiff claims that

the June 2019 decision was arbitrary because USCIS erred in

finding he was not inspected or paroled, and because it ignored

certain discretionary factors while relying too heavily on

others.    Specifically, he claims USCIS failed to consider

equities favorable to him (not only his family ties, which the

decision acknowledged, but also his employment, length of

residence, and lack of any criminal record, which the decision

did not), and gave disproportionate weight to the fact he

remained in the country after his removal order became final.

   C.       Subject-Matter Jurisdiction

            Defendants move to dismiss the complaint, claiming

that two provisions in the Immigration and Nationality Act

(INA), both codified at 8 U.S.C. § 1252, preclude this Court

from exercising jurisdiction.        Plaintiff contends that the Court

has jurisdiction and argues, in the alternative, that the case

should be transferred to the U.S. Court of Appeals if this Court

                                      7
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 8 of 16 PageID #: 621



finds jurisdiction is proper there.         See Plaintiff’s Opposition

Brief at 18, ECF No. 28.

            In reviewing Rule 12(b)(1) motions to dismiss for lack

of subject-matter jurisdiction, a court “must accept as true all

material factual allegations in the complaint,” but need not

draw inferences favorable to the party asserting jurisdiction.

J.S. ex rel. N.S. v. Attica Cent. Schs., 386 F.3d 107, 110 (2d

Cir. 2004).      “The party invoking federal jurisdiction bears the

burden of establishing” that jurisdiction exists, Lujan v. Defs.

of Wildlife, 504 U.S. 555, 561 (1992), and proof of jurisdiction

must be shown by a preponderance of the evidence, see, e.g.,

Augienello v. FDIC, 310 F. Supp. 2d 582, 587-88 (S.D.N.Y. 2004).

            1.       The Federal-Question Statute

            Ordinarily, federal courts have jurisdiction over

claims under the APA.      This jurisdiction stems from the federal-

question statute, 28 U.S.C. § 1331, rather than the APA itself.

See Bowen v. Massachusetts, 487 U.S. 879, 891 n.16 (1988) (“[I]t

is common ground that if review is proper under the APA, the

District Court ha[s] jurisdiction under 28 U.S.C. § 1331.”); see

also Sharkey v. Quarantillo, 541 F.3d 75, 84 (2d Cir. 2008)

(“Although the APA does not itself confer subject matter

jurisdiction, the Federal Question Statute confers jurisdiction

over a suit that arises under a right of action created by the

APA.”) (cleaned up).

                                      8
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 9 of 16 PageID #: 622



            But this jurisdiction is not unlimited.          Section

701(a)(1) of the APA states that the APA review provisions do

not apply “to the extent that . . . [other] statutes preclude

judicial review.”     5 U.S.C. § 701(a)(1).       Defendants point to

two such provisions in the INA: Section 1252(a)(2)(B), which

precludes review of “any judgment regarding the granting of

relief under . . . Section 1255” (adjustment of status to

permanent resident); and Section 1252(a)(5), which limits review

of removal orders to courts of appeal.

            2.       Jurisdiction Under Section 1252(a)(2)(B)

            Section 1252(a)(2)(B), generally speaking, “eliminates

district court jurisdiction to review the denial of an I-485

adjustment of status application.”         Ruiz v. Mukasey, 552 F.3d

269, 275 n.4 (2d Cir. 2009).        This is because Section

1252(a)(2)(B)(i) provides that “no court shall have jurisdiction

to review . . . any judgment regarding the granting of relief

under section . . . 1255 of this title” (adjustment of status to

permanent resident).      Id. (quoting 8 U.S.C. § 1252(a)(2)(B)(i)).

            There is an exception, however, to this rule:           Section

1252(a)(2)(B) “does not strip courts of jurisdiction to review

nondiscretionary decisions regarding an alien’s eligibility for

the relief specified in [Section] 1252(a)(2)(B)(i).”            Sepulveda

v. Gonzales, 407 F.3d 59, 62-63 (2d Cir. 2005).

Nondiscretionary decisions are “purely legal” ones, such as

                                      9
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 10 of 16 PageID #: 623



decisions that are “premised on the ground of statutory

ineligibility.”      See id. at 63-64 (BIA’s finding that alien was

“ineligible to adjust status” because the visa petition was not

“properly filed” within meaning of 8 C.F.R. § 245.10(a)(2)(i)

(2002) was nondiscretionary action subject to judicial review).

Accordingly, courts “have jurisdiction to review whether [an

Immigration Judge] correctly determined that [an] alien was

eligible for . . . adjustment of status,” but not an Immigration

Judge’s “discretionary determinations concerning . . .

adjustment of status.”       Rodriguez, 451 F.3d at 62.

            Given that USCIS withdrew the nondiscretionary denial

after the parole record was located, Plaintiff’s application

was, in the end, denied entirely as a matter of discretion.              The

July 2019 decision states that “[y]our application is hereby

denied as a matter of discretion,” and that “you have failed to

demonstrate that your application for adjustment of status

merits a favorable exercise of discretion.”           July 2019 Decision

at 1-2.    The underlying analysis, which weighed favorable and

negative factors, id., did not rest on Plaintiff’s statutory

eligibility under Section 1255.         Cf. Mariuta v. Gonzales, 411

F.3d 361, 365 (2d Cir. 2005) (adjustment-of-status denial was

discretionary because the decision did not rely on any of the

statutory prerequisites to obtaining an adjustment and

acknowledged that the petitioner appeared eligible for such

                                      10
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 11 of 16 PageID #: 624



relief).    Accordingly, while this Court recognizes the

significant human issues at stake in cases of this nature, it

simply lacks jurisdiction to review USCIS’s denial of

Plaintiff’s application.       See Cruz-Miguel v. Holder, 650 F.3d

189, 193 (2d Cir. 2011) (“Federal courts lack jurisdiction to

review a discretionary denial of adjustment of status.”); cf.

Pan v. Whitaker, 351 F. Supp. 3d 246, 251 (E.D.N.Y. 2019)

(Section 1252(a)(2)(B) precluded jurisdiction over adjustment-

of-status application where “USCIS invoked both statutory and

discretionary grounds for its decision,” because the

“immigration judge . . . invoked [the alien’s] statutory

violation as well as determined that the ‘positive equity is not

sufficiently meritorious to outweigh the negative equities,”

making “his decision . . . at least partially discretionary”).

            Plaintiff points to Section 1252(a)(2)(D), which

provides that “nothing in subchapter (B) . . . shall be

construed as precluding review of constitutional claims or

questions of law raised upon a petition for review filed with an

appropriate court of appeals in accordance with this section.”

8 U.S.C. § 1252(a)(2)(D).       Plaintiff does not raise a

constitutional claim in his complaint, however, and even if he

did, the only appropriate forum for that claim would be the

“court of appeals,” as the statute makes clear.            See Shabaj v.

Holder, 718 F.3d 48, 52 (2d Cir. 2013) (“[P]etitions for review

                                      11
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 12 of 16 PageID #: 625



raising constitutional claims or questions of law must be filed

in the appropriate court of appeals.”).          Accordingly, this Court

lacks subject-matter jurisdiction.

            3.       Jurisdiction Under Section 1252(a)(5)

            A second provision in Section 1252 also precludes this

Court’s review.      Section 1252(a)(5) provides that “a petition

for review filed with an appropriate court of appeals in

accordance with this section shall be the sole and exclusive

means for judicial review of an order of removal . . . .”

8 U.S.C. § 1252(a)(5).       The Second Circuit has held that this

preclusion applies not only to direct challenges to removal

orders, but also to “indirect challenge[s].”           Delgado v.

Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011).           In determining

whether a claim levels an indirect challenge to a removal order,

the question “turn[s] on the substance of the relief that a

plaintiff is seeking.”       Id.   Section 1252(a)(5) “removes

jurisdiction from the district courts over any challenge of the

denial of an application for status adjustment of a party who is

already subject to a removal order, if the relief requested in

the challenge would invalidate the [removal] order . . . .”

Freire v. U.S. Dep’t of Homeland Sec., 711 F. App’x 58, 59 (2d

Cir. 2018) (summary order) (finding district court lacked

jurisdiction “to review an administrative denial of [the

petitioner’s] application for an adjustment of status that, if

                                      12
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 13 of 16 PageID #: 626



it had been granted, would have allowed him to reside

permanently in the United States and would thereby invalidate

the removal order”).

            Here, Plaintiff seeks an order vacating the denial of

his I-485 application and compelling USCIS to grant his

adjustment to lawful-permanent-resident status.            Compl. at 10.

“The practical effect of changing Plaintiff’s status to that of

a legal permanent resident would be to void the removal order.”

See Noor v. Homan, 17-cv-1558, 2018 WL 1313233, at *4 (E.D.N.Y.

Feb. 27, 2018).      This Court, therefore, lacks jurisdiction to

award such relief.      See id. (holding that the court “lacks

jurisdiction” because the plaintiff’s “request [for an

adjustment of status], in effect, challenges a removal order”);

Delgado, 643 F.3d at 55 (district courts lack jurisdiction to

review denials of I-212 applications because they are “a

necessary prerequisite” to gaining lawful-permanent-resident

status, which would render any removal order “invalid”) (citing

Morales-Izquierdo v. Dep’t of Homeland Sec., 600 F.3d 1076,

1082-83 (9th Cir. 2010)).       Because Section 1252(a)(5) channels

this relief to the “appropriate court of appeals,” this claim

should have been filed there. 2



      2 Even if these statutes do not “preclude judicial review” here, this
appears to be the type of action that is committed to agency discretion by
law anyway. See 5 U.S.C. § 701(a)(2) (“This chapter applies, according to


                                      13
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 14 of 16 PageID #: 627



   D.       Transfer to the Second Circuit Court of Appeals

            As explained above, the only court that might have had

jurisdiction over this action is the Second Circuit Court of

Appeals, which may review removal orders, see 8 U.S.C.

§ 1252(a)(5), and resolve “constitutional claims” or “questions

of law” (had Plaintiff raised any), see 8 U.S.C.

§ 1252(a)(2)(D).

            Ordinarily, when a court finds “there is a want of

jurisdiction, the court shall, if it is in the interest of

justice, transfer such action” to a court where the action

should have been filed.       See 28 U.S.C. § 1631.      But courts may

do so only if the action “could have been brought” in the

intended court “at the time it was filed” in the wrong court.

Id.; see also De Ping Wang v. Dep’t of Homeland Sec., 484 F.3d

615, 617-18 (2d Cir. 2007) (transfer under Section 1631 is not

permitted where Plaintiff’s claim was not timely filed).             As

Plaintiff seeks review of a removal order, he should have filed

his petition in the Court of Appeals within thirty days after

the order became final.       See 8 U.S.C. § 1252(b)(1) (“With

respect to review of an order of removal under subsection

(a)(1). . . [t]he petition for review must be filed not later

than 30 days after the date of the final order of removal.”).



the provisions thereof, except to the extent that . . . agency action is
committed to agency discretion by law.”).

                                      14
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 15 of 16 PageID #: 628



Plaintiff’s removal order became final on March 16, 1998, when

the BIA dismissed his appeal.        Because this predated enactment

of the current statute (the “REAL ID Act”), Plaintiff had thirty

days from the new statute’s effective date to file a petition in

the Court of Appeals.       See Ruiz-Martinez v. Mukasey, 516 F.3d

102, 116 (2d Cir. 2008).       This grace period ended on June 10,

2005, thirty days after the Act’s May 11, 2005 enactment.             Id.

at 119.    Plaintiff commenced this action on April 26, 2019,

nearly fourteen years after his time to file a petition expired.

Accordingly, Plaintiff’s request to transfer this action to the

Second Circuit is denied.       Cf. Hu v. Holder, No. 11-cv-4747,

2012 WL 2619185, at *1 (E.D.N.Y. June 25, 2012) (dismissing

action under Section 1252(a)(5) and refusing to transfer it as

untimely for the same reasons).

            *           *           *           *           *

            In reaching this decision, the Court recognizes the

impact on the life of the Plaintiff and his family members.

These considerations cannot, however, override the applicable

statutes.    This Court lacks the power to reach a different

conclusion.

                                III. Conclusion

            For these reasons, Defendants’ motion to dismiss for

lack of subject-matter jurisdiction is granted.            Accordingly,

the Court does not reach their motions under Rules 12(b)(6) and

                                        15
Case 1:19-cv-02447-EK-LB Document 36 Filed 11/16/20 Page 16 of 16 PageID #: 629



56.   Plaintiff’s request to transfer the case to the Second

Circuit Court of Appeals is denied because this action was

untimely filed.



      SO ORDERED.


                                           s/ Eric Komitee_______ ___
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      November 16, 2020
            Brooklyn, New York




                                      16
